Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Based on the arguments/remarks and amended claims filed by the applicant on 01/27/2021 have been fully considered and are persuasive in the light of the examiner's amendment.
All previous rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Keith J. McWha on March 22, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 The closest prior art of record:
Wang et al. (US 20140344923 A1) paragraphs [0066-0067 and 0100], in addition to Fig. 4 disclose verifying password based on all selected candidate information sets. Also Wang cited paragraphs disclose the rotating/ moving information units recited in claims 4 and 6. 
11/12/2020 disclose the entire limitation “verifying a password based on all of the user selected candidate information sets, and confirming success of password verification when: all information units contained in the password are included into the user selected candidate information sets, each of the user selected candidate information sets contains at least one information unit of the password, and the number of the selected candidate information sets by the user is less than that of the information units of the password;” as cited in the application.
This limitation in conjunction with all the other limitations in claim 1 neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claim 1 contain allowable subject matter along with claims 2-6 based on their dependency on claim 1.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493